EXHIBIT 99.02 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) (a development stage company) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheet as of August 31, 2011 F-2 Consolidated Statement of Operations from November 9, 2010 (date of inception) through August 31, 2011 F-3 Consolidated Statement of Equity from November 9, 2010 (date of inception) through August 31, 2011 F-4 Consolidated Statements of Cash Flows from November 9, 2010 (date of inception) through August 31, 2011 F-5 Notes to Consolidated Financial Statements F-6 – F-19 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Eco Venture Group, Inc. We have audited the accompanying consolidated balance sheet of Eco Venture Group, Inc. and Subsidiary (the “Company”), a development stage company as of August 31, 2011 and the related statements of operations, equity and cash flows for the period from November 9, 2010 (date of inception) through August 31, 2011.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to the above present fairly, in all material respects, the financial position of Eco Venture Group, Inc. as of August 31, 2011, and the results of operations, equity and cash flows for the period from November 9, 2010 (date of inception) through August 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note2 to the accompanying consolidated financial statements, the Company is a development stage company and has not commenced its planned principal operations, is incapable of generating sufficient cash flow to sustain its operations without securing additional financing, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP New York, New York December 1, 2011 F-1 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONSOLIDATED BALANCE SHEET AUGUST 31, 2011 ASSETS Current assets: Cash $ Deposits Total current assets Property, plant and equipment Total assets $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ Notes payable, related parties Advances, related parties Total current liabilities Commitments and contingencies - Equity: Eco Ventures Group, Inc. Stockholders’ Equity Preferred stock, $0.001 par value; 100,000,000 shares authorized Series A cumulative convertible preferred stock, $0.001 par value; 4,000,000 shares designated, 75,000 shares issued and outstanding 75 Series B cumulative convertible preferred stock, $0.001 par value; 6,120,800 shares designated, Nil shares issued and outstanding - Common stock, $0.001 par value; 750,000,000 shares authorized, 78,395,539 shares issued and outstanding Preferred stock subscription Common shares to be issued Additional paid in capital Deficit accumulated during development stage ) Total Eco Ventures Group, Inc. Stockholders' Equity Non controlling interest Total equity Total liabilities and equity $ The accompanying notes are an integral part of these consolidated financial statements. F-2 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONSOLIDATED STATEMENT OF OPERATIONS From date of inception (November 9, 2010) Through August 31, 2011 Revenue $ - Operating expenses: Operation expenses Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense) Gain on forgiveness of debt Interest expense ) Total other income (expense), net Loss before provision for income taxes ) Income taxes - Net loss ) Less:Net loss attributable to non controlling interest NET LOSS ATTRIBUTABLE TO ECO VENTURES GROUP, INC. $ ) Net loss per common share, basic and fully diluted $ ) Weighted average number of common shares, basic and fully diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONSOLIDATED STATEMENT OF EQUITY FROM NOVEMBER 9, 2010 (DATE OF INCEPTION) THROUGH AUGUST 31, 2011 ECO VENTURES GROUP, INC. Preferred shares Series A preferred stock Series B preferred stock Common shares Common shares to be issued Preferred shares subscribed Additional Paid in Deficit Accumulated During Development Non Controlling Total Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Stage Total Interest Equity Balance at date of inception (November 9, 2010) as adjusted for recapitalization - $
